Citation Nr: 1107455	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-09 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jessica Farace, Law Clerk



INTRODUCTION

The Veteran had active service from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to an increased rating for hemorrhoids 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further action 
is required.

FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a 
finding that the Veteran's bilateral hearing loss is due to any 
incident or event in active military service; and against a 
finding that sensorineural hearing loss, as an organic disease of 
the nervous system, was manifested to a compensable degree either 
during or within one year after separation from active service.

2.  The competent and probative evidence preponderates against a 
finding that the Veteran's current tinnitus is due to any 
incident or event in active military service; and against a 
finding that tinnitus, as an organic disease of the nervous 
system, was manifested to a compensable degree either during or 
within one year after separation from active service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R.          §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2010).


2.  Tinnitus was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part as 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
decision of the U.S. Court of Appeals for Veterans Claims (Court) 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed below, has the Board identified any.

In March 2006, VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  The 
Veteran was advised that it is his responsibility to provide or 
identity, and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 38 
C.F.R. § 3.159(b)(1).  Although no longer required, the appellant 
was also asked to submit evidence and/or information in his 
possession to the RO.  The letter also describes how VA 
determines disability ratings and effective dates.

The Board finds that the content of the March 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, including 
the requirements set forth by the Court in Dingess, supra.  In 
addition, the March 2006 rating decision, and the March 2007 and 
2009 SOCs explained the basis for the RO's action, and the SOCs 
provided him with additional 60-day periods to submit more 
evidence.

Thus, it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.


It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), outpatient records from the St. 
Louis VA Medical Center (VAMC), and private treatment records.  
In addition, the Veteran was afforded VA examinations in February 
2006 and 2009.  

In a September 2008 decision, the Board remanded the claim for 
further development, based on a perceived procedural error.  The 
Board instructed the RO to issue an SOC regarding the March 2006 
rating decision denying the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus.  Following 
this Board's remand, the RO issued an SOC in March 2009 
discussing these issues.  Thus, it appears that the September 
2008 remand directives have been completed, and the case is 
appropriate for appellate review.   

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  See Soyini v. Derwinski, 1 
Vet App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

II.	Service Connection

A.	Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity in time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, the law provides that, where a veteran served 90 
days or more of active military service, and certain chronic 
diseases, such as organic diseases of the nervous system (e.g., 
sensorineural hearing loss and tinnitus), become manifest to a 
degree 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1317; 38 C.F.R. §§ 3.307, 3.309(a).  While the 

disease need not be diagnosed within the presumptive period, it 
must be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the required 
degree during that time.  Id. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing 
loss is not demonstrated at separation, a veteran may establish 
service connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet App. 49, 53 (1990), the Court held 
that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

B.	Facts and Analysis

The Veteran contends that his hearing loss and tinnitus are 
related to active service.  He alleges that he has had difficulty 
hearing since he served in Vietnam, and has heard a constant 
severe bilateral high-pitched sound since 1970.  He attributes 
his hearing loss and tinnitus to noise exposure while in service, 
such as the firing of artillery and small arms fire.  In 
particular, he claims that he hauled ammunition to firing ranges, 
and worked security at night in areas where weapons were fired.  
In addition, he contends that he operated machinery in Vietnam 
without adequate hearing protection.  

The DD Form 214 of record indicates his military occupational 
specialty (MOS) was equipment storage specialist, and that he 
qualified as an expert on the M-14 and M-16 rifles.  He served in 
Vietnam from January 1970 to March 1971.

The Board acknowledges, for the purpose of the present decision, 
that the Veteran had some noise exposure in active service.  
While noise exposure is conceded here, this alone cannot serve as 
a basis for a grant of service connection.  Rather, the evidence 
must show that the Veteran has current hearing loss and tinnitus, 
consistent with VA regulations, which are a result of such in-
service exposure.  The Board will analyze the evidence below.

The Veterans' STRs are negative for any manifestations or 
complaints of hearing loss or tinnitus.  His March 1971 
separation examination report does not document any complaints of 
hearing problems or tinnitus.  Whispered voice testing conducted 
at the examination showed hearing acuity at a level of 15 over 
15.  

Upon VA medical examination in June 1971, the Veteran's ears and 
hearing acuity were assessed, and no abnormality was found.

Following separation from service, the Veteran was a truck driver 
for 20 years and worked for a lawn service for 5 years.  In 
August 2005, the Veteran sought treatment for hearing loss and 
tinnitus from Dr. K.A.B. at Image Ear, Nose, and Throat Surgery.  
The puretone thresholds were recorded at the August 2005 
examination in graph form and were not interpreted.  Accordingly, 
the data is not in a format compatible with VA rating 
guidelines.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
Thus, the Board is unable to determine whether these examination 
results represent a hearing loss disability as defined by VA 
regulations.  


Dr. K.A.B. indicated that an audiogram revealed mild to severe 
sensorineural hearing loss, which had its worst peak centered at 
4 kHz.  He observed that the pattern was "consistent with the 
etiology for hearing loss being loud noise exposure."  However, 
he noted that to establish conclusively that the Veteran's 
hearing loss was related to in-service trauma, one would need to 
compare the recent audiogram results with audiogram results from 
the Veteran's separation examination.  Further, although Dr. 
K.A.B. mentioned that he had reviewed the Veteran's history of 
complaints of hearing loss and tinnitus, there are no citations 
to service records in his opinion.  It thus appears that Dr. 
K.A.B. obtained the history from the Veteran and did not, in 
fact, review the Veteran's STRs, or he would have known that only 
whispered voice testing, not an audiogram, was performed at 
service separation.

The Board has considered whether Dr. K.A.B. should be asked to 
clarify his opinion.  However, because there is no in-service 
audiogram with which to compare post-service audiograms, and 
because the evidentiary record contains subsequent audiograms in 
2006 and 2009, there is no prejudice to Veteran in not obtaining 
further comment from Dr. K.A.B.  See Savage v. Shinseki, 24 Vet. 
App. 124 (2010) (finding that the Board had erred in not seeking 
additional clarification of the private audiograms when there was 
a lengthy period of time during which the only available evidence 
consisted of the private audiograms).

Subsequently, outpatient treatment records in September 2005 from 
the St. Louis VAMC include complaints of decreased hearing and 
ringing in both ears.

In February 2006, the Veteran was afforded a VA examination at 
the St. Louis VAMC.  An audiogram revealed the following puretone 
thresholds, in decibels: 
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
10
10
15
50
60
LEFT
15
10
20
70
70

The examiner, a VA audiologist, indicated that the test results 
showed moderately severe high frequency hearing loss with 
excellent speech recognition bilaterally.  The auditory threshold 
in the frequencies at 3000 and 4000 Hz was greater than 
40 decibels.  The examiner opined that it is not as likely as not 
that the Veteran's hearing loss and tinnitus are related to 
military service.  He stated that the STRs are negative for 
evidence of hearing loss or tinnitus, and that his claims file 
did not document or suggest the likelihood of exposure to 
hazardous noise while in service. 

Three years later, another VA examination in February 2009 
revealed moderately high frequency sensorineural hearing loss 
with excellent speech recognition.  The auditory threshold in the 
frequencies at 3000 and 4000 Hz was again greater than 
40 decibels.  The examiner stated that "nothing was found to 
connect the Veteran's hearing loss and tinnitus to his military 
service," and that it is not as likely as not that his hearing 
loss and/or tinnitus are related to active duty.  He added that 
the Veteran did not report hearing loss until 2005, and that both 
the whisper test given at the Veteran's separation physical and 
the June 1971 Report of Medical Examination indicated normal 
hearing. 

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for 
bilateral hearing loss and tinnitus. 

With regard to the presumptive service connection provisions in 
the law for chronic diseases, the evidentiary record herein is 
negative for any manifestations of sensorineural hearing loss or 
tinnitus as organic diseases of the nervous system, either during 
service or within the Veteran's first post-service year.  Thus, 
because the evidence fails to establish any clinical 
manifestations of hearing loss or tinnitus within the applicable 
time period, the criteria for presumptive service connection on 
the basis of chronic disease provisions of law is not satisfied. 

Moreover, the weight of the competent evidence preponderates 
against the finding of a connection between the Veteran's current 
hearing loss and tinnitus, and his active military service. 

In cases such as this, where there are conflicting statements or 
opinions from medical professionals, it is within the Board's 
province to weigh the probative value of those opinions.  In 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court 
stated:
 
The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that 
the physician reaches. . . .  As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province 
of the adjudicators . . . .
 
So long as it provides an adequate reason or basis for doing so, 
the Board does not err by favoring one competent medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Greater weight may be placed on one examiner's opinion over 
another depending on factors such as reasoning employed by the 
examiners and whether or not, and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the 
thoroughness and detail of a medical opinion are among the 
factors for assessing the probative value of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board has considered the opinion of Dr. K.A.B., but finds the 
opinion of the VA examiner to be more probative.  First, although 
he stated that loud noise exposure could be an etiological basis 
for hearing loss, there is no indication that Dr. K.A.B. reviewed 
the Veteran's claims file.  The Board does recognize that the 
absence of claims file review does not necessarily render an 
examination inadequate or reduce the probative value of a medical 
opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304-
306 (2008).  However, as noted above, Dr. K.A.B. did not 
affirmatively relate the Veteran's hearing loss or tinnitus to 
military service, deferring to the possibility of there having 
been an audiogram test at separation, which did not occur. 

By regulation, and under numerous judicial precedents, service 
connection may not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102.  See Morris v. West, 13 Vet. 
App. 94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from a disability was deemed speculative); Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (treating physician's 
opinion that service "could have" precipitated disability found 
too speculative).  The Court has held that such statements 
indicate a possibility, but not a probability, of a nexus.  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(physician's comment couched in terms of "may or may not" was 
held to be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (favorable evidence which does little more than 
suggest possibility of causation is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the Veteran "may" have had 
pertinent symptoms also implied "may or may not," and was 
deemed speculative).  Considering these holdings by the Court of 
Appeals, the Board concludes that Dr. K.A.B.'s opinion is 
conclusory and speculative in nature.

In contrast, the VA examiner provided thorough and definite 
opinions.  The February 2006 and 2009 VA examination reports show 
that the examiner knew of the Veteran's occupational and noise 
exposure history.  He reviewed the Veteran's claims file and 
cited to specific STRs, including the Veteran's separation 
examination report.  In addition, the VA examiner provided a 
rationale for his opinion, and explicitly stated there was no 
connection between the Veteran's current hearing loss or tinnitus 
and his military service, based on a review of the medical 
evidence. 

Next, continuity of hearing loss and a tinnitus disorder has not 
been established by the evidence.  The Board acknowledges that 
the Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss difficulty 
hearing, current ringing in his ears, and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); see 
also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing 
in the ears is capable of lay observation").  Moreover, the 
Federal Circuit Court has held that, in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See also Davidson v. Shinseki, 581 F.3d 
1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

Similarly, the Court has held that, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Here, the Veteran's difficulty hearing and his tinnitus are found 
to be capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider the 
credibility of such evidence.  The STRs show no complaints of 
hearing loss or tinnitus in active service.  Following service, 
there is no documentation of any complaints of hearing loss or 
tinnitus until August 2005, nearly 35 years after his separation 
from service.  While he is clearly sincere in his beliefs, in 
light of these factors, the Veteran's current statements to the 
effect that he has experienced continuous symptomatology since 
active service, while competent, are not deemed to be credible.  
Therefore, the absence of documented complaints or treatment for 
nearly 35 years following his military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 
59 (1994).  

In this case, the weight of the competent evidence is against a 
grant of service connection.  Thus, the preponderance of the 
evidence is against the claims, and there is no reasonable doubt 
to resolve in the Veteran's favor.  See 38 U.S.C.A.                 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

As stated above, the VCAA enhanced VA's duty to notify and assist 
claimants in substantiating their claims for VA benefits, as 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2010).

As much as the Board would prefer to resolve the appeal at this 
time, preliminary review reveals that the information in the 
record before us is inadequate to make an informed determination, 
and discloses a need for further development prior to final 
appellate review.  In this regard, the Board is of the opinion 
that VA's duty to assist includes obtaining updated treatment 
records and affording the Veteran a new VA examination under the 
facts and circumstances of this case as to the issue of a higher 
evaluation for hemorrhoids.

The Veteran was diagnosed with hemorrhoids in 1971.  Service 
connection was granted in a December 1971 rating decision, and a 
non-compensable (0 percent) disability evaluation was assigned.  

In May 2005, the RO granted an increased rating to 10 percent, 
effective from December 14, 2004, the date the Veteran's claim 
for an increased rating was received.  The Veteran contends he is 
entitled to an evaluation in excess of 10 percent for 
hemorrhoids.


The Veteran's disability has been evaluated under Diagnostic Code 
(DC) 7336, which addresses external hemorrhoids, found in 38 
C.F.R. § 4.114.  Under DC 7336, a 0 percent rating is assigned 
when the hemorrhoids are mild or moderate, and a 10 percent 
rating is assigned when the hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent rating is assigned when there are 
hemorrhoids with persistent bleeding, and with secondary anemia 
or fissures.

A VA examination report in September 2005 showed that the Veteran 
had small hemorrhoidal tags consistent with previous external 
hemorrhoids.  The report did not contain evidence of fissures or 
anemia.  Outpatient treatment records from the St. Louis VAMC in 
September 2005 indicate that the Veteran "had significant 
internal hemorrhoids that have bled significantly."  In October 
2005, two hemorrhoids were removed, and a colonoscopy in April 
2006 revealed a small anal fissure.  

There have been no VA examinations since the September 2005 VA 
examination.  Further, although the Veteran possibly continued to 
seek treatment, the outpatient records do not indicate treatment 
after the 2005 VA examination.  For that reason, the Board 
believes that (1) updated treatment records should be obtained, 
and (2) a new VA examination is necessary in order to decide the 
claim.  See VAOPGCPREC 11-95 (1995); Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In conducting the examination, the examiner should be aware that 
the law allows for the assignments of varying evaluations over 
the course of the considered period.  Generally, where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, the present level 
of disability is the primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any 
providers (VA or non-VA) who have treated 
him for hemorrhoids since the September 2005 
VA examination, and obtain authorization of 
release forms from the Veteran if necessary.  
Request and associate any pertinent records 
with the claims file.

2.  Afford the Veteran an examination to 
determine the severity of his hemorrhoids, 
by a qualified medical professional.  Any 
and all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished, and a complete 
rationale for any opinion expressed should 
be provided.  The claims file, to include 
a copy of this Remand, must be made 
available to the examiner for review of 
the medical history in conjunction with 
the examination.  Specifically, the 
examiner should evaluate the presence of 
anemia or fissures, and whether the Veteran 
has persistent bleeding.  The examiner 
should also comment upon the anal fissure 
noted in the April 2006 colonoscopy and 
indicate a possible etiology for the 
fissure.  Lastly, the examiner should 
address whether anal fissures have been 
present on a constant basis, and, if not, 
indicate their approximate rate of frequency 
and duration.

3.  When the development requested has been 
completed, review the case again on the 
basis of the additional evidence.  If the 
benefit sought is not granted, furnish the 
Veteran and his representative a 
Supplemental Statement of the Case and 
afford a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


